Citation Nr: 1713893	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  09-48 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating for acne conglobata of the buttocks and face, in excess of 10 percent for the period prior to May 8, 2012, and in excess of 30 percent thereafter.

2.  Entitlement to a disability rating for acne conglobata of the buttocks and back, in excess of 30 percent for the period prior to May 10, 2016, and in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional
Office (RO) located in Columbia, South Carolina.  

In July 2010, the Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This case was previously before the Board in April 2012, February 2015, and March 2016 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).

In November 2012, in light of new medical evidence of record, the RO recharacterized the Veteran's claim more broadly as not only involving acne conglobata of the buttocks, but also of the face, and awarded a higher 30 percent rating, effective May 8, 2012.  Subsequently, in a July 2016 rating decision, the RO increased the disability rating of only the Veteran's buttocks and back from 30 percent to 40 percent, effective May 10, 2016.  As a result, in a July 2016 supplemental statement of the case (SSOC), the RO recharacterized the issues as listed on the cover page.  

Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned generally will be presumed to be seeking the maximum benefit allowed by law and regulation and a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  With regard to the Veteran's claims, the assigned ratings are less than the maximum available benefits that can be awarded and the Veteran has not withdrawn his appeal.  Accordingly, those issues remain before the Board.


FINDINGS OF FACT

1.  Prior to May 8, 2012, the Veteran's acne conglobata of the buttocks and face was characterized by deep acne that covered approximately 3 to 4 percent.  At no point prior to May 8, 2012, was his acne conglobata characterized by deep acne affecting 40 percent or more of the face and neck.

2.  From May 8, 2012, the Veteran's acne conglobata of the buttocks and face was characterized by two characteristics of disfigurement: a scar at least one-quarter inch (0.6 cm.) wide at the widest part, and the surface contour of a scar is elevated or depressed on palpation.  At no point was his acne conglobata characterized by visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes, including eyelids), chin forehead, eyes, ears, cheeks, lips), or; with four or five characteristics of disfigurement.

3.  Prior to May 10, 2016, the Veteran's acne conglobata of the buttocks and back was characterized by an area or area of 72 square inches (474 sq. cm.).  At no point prior to May 10, 2016 did the Veteran's acne cover an area of at least 144 square inches (929 sq. cm.)

4.  From May 10, 2016, the Veteran's acne conglobata of the buttocks and back was characterized by an area of 973 sq. cm.  At no point since then was his acne characterized by dermatitis or eczema characterized by constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs required during the past twelve month period, more than 40 percent of the entire body affected, more than 40 percent of the exposed areas of the body affected, disfigurement of the head, face, or neck, scars considered disabling due to limitation of function of the affected part, or painful or unstable scars.


CONCLUSIONS OF LAW

1.  Prior to May 8 2012, the criteria for a disability rating in excess of 10 percent, for acne conglobata of the buttocks and face, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(a), 4.7, 4.118, Diagnostic Code (DC) 7800-7828 (2016).

2.  From May 8, 2012, the criteria for a disability rating in excess of 30 percent, for acne conglobata of the buttocks and face, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(a), 4.7, 4.118, DC 7800-7828 (2016).

3.  Prior to May 10, 2016, the criteria for a disability rating in excess of 30 percent, for acne conglobata of the buttocks and back, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(a), 4.7, 4.118, DC 7801 (2016).

4.  From May 10, 2016, the criteria for a disability rating in excess of 40 percent, for acne conglobata of the buttocks and back, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(a), 4.7, 4.118, DC 7801 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a)  as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

In this case, a VCAA notice letter was sent to the Veteran in February 2009.  This letter informed the Veteran of what evidence was required to substantiate the claims, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a statement of the case (SOC) in October 2009, and SSOCs in November 2012, October 2015, and July 2016.  So, he has received all required notice concerning his claims, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The claims file contains STRs, VA medical evidence, private medical evidence, and the Veteran's testimony and contentions.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations to evaluate his service-connected disabilities in March 2009, May 2012, July 2015, and May 2016.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Bryant Analysis

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the travel board hearing, the VLJ noted the elements of the claims that were lacking to substantiate the claims for increased ratings.  The Veteran was assisted at the hearing by an accredited representative from the American Legion.  The representative and the VLJ asked questions to draw out the current state of the Veteran's disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for increased ratings.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2016).

III.  Stegall Analysis

As previously noted, the Board remanded this case for further development in April 2012, February 2015, and March 2016.  The Board specifically instructed the RO to obtain all VA and private treatment records, schedule the Veteran for an examination to determine the current nature, extent, and severity of his service-connected acne, and to readjudicate the claims on appeal.  Subsequently, all outstanding records were obtained and associated with the claims folder and the Veteran was afforded examinations to evaluate his acne in May 2012, July 2015, and March 2016.  Thereafter, the Veteran's claims were readjudicated in November 2012, October 2015, and July 2016 SSOCs.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).
IV.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2016).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2016).

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

V.  Analysis

The Veteran contends that his acne conglobata of the buttocks, face, and back warrant higher disability ratings than the ones currently assigned.  Based on the analysis below, the Board determines that the preponderance of the evidence is against the Veteran's claims and higher disability ratings are not warranted.

The Veteran's acne conglobata of the buttocks and face may be rated pursuant to DC 7828 for acne.  38 C.F.R. § 4.118, DC 7828 (2016).  Prior to May 8, 2012, the Veteran's acne of the buttocks and face was rated as 10 percent disabling.  Thereafter, it was rated as 30 percent disabling.  Id.  The Veteran's acne conglobata of the buttocks and back may be rated pursuant to DC 7801 for burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear.  38 C.F.R. § 4.118, DC 7801 (2016).  Prior to May 10, 2016, the Veteran's acne of the buttocks and back was rating as 30 percent disabling.  Thereafter, it was rated as 40 percent disabling.  Id.

As there is considerable overlap in the applicable evidence for the Veteran's appeals for entitlement to increased ratings for acne conglobata of the buttocks and face, and acne conglobata of the buttocks and back, the Board will discuss both claims together.

Under DC 7828, the minimal noncompensable disability rating is warranted for superficial acne (comedones, papules, pustules, superficial cysts, of any extent.  38 C.F.R. § 4.118, DC 7828 (2016).  A 10 percent disability rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck.  Id.  The maximum 30 percent disability rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  Id.

Under DC 7801, the minimum 10 percent disability rating is warranted for area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  38 C.F.R. § 4.118, DC 7801 (2016).  A 20 percent disability rating is warranted for area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  Id.  A 30 percent disability rating is warranted for area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.).  Id.  The maximum 40 percent disability rating is warranted for area or areas of 144 square inches (929 sq. cm.) or greater.  Id.  
Note (1) DC 7801 states that a deep scar is one associated with underlying soft tissue damage.  Id.

Note (2) DC 7801 states that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  Id.

Acne Conglobata of the Buttocks and Face

In Excess of 10 Percent Prior to May 8, 2012

Prior to May 8, 2012, the Veteran's acne conglobata of the buttocks and face was rated as 10 percent disabling, under DC 7828.  38 C.F.R. § 4.118, DC 7828 (2016).  Thereafter, it was rated as 30 percent disabling.  Id.

In a March 2009 VA examination report, the Veteran noted that over the years, he had been treated with various topical creams as well as antibiotics for some of his acne conglobata outbreaks.  The Veteran reported that he had multiple excisions for these lesions over the years and noted that they developed into the approximate size of a softball.  He noted that he experienced a lesion approximately every six months and typically used creams and antibiotics at the first sign, which limited the size of the lesions.  The Veteran reported that his lesions were very painful, but non-pruritic.  He denied a history of fever, weight loss, and had no history of urticaria, primary cutaneous vasculitis, or erythema multiforme.  The Veteran had a squamous cell carcinoma excised from his right temporal region in June 2008, but received no other treatment for this neoplasm and had no further history of skin cancer.

Upon examination, the Veteran was diagnosed with acne conglobata.  The Veteran's skin revealed substantial pitting and scarring on both buttocks covering approximately 60 to 70 percent of each buttock.  There was also a 1 x 1 cm. fluctuant mass along the lateral aspect of the left buttock.  The percentage of exposed areas affected that was obvious was zero percent with a percentage of his entire body affected being approximately 3 to 4 percent.  The examiner also noted that there was a 4 cm. long x 1 cm. wide scar in the right temporal region which was nontender, nonadherent, and smooth in texture.  The scar was mildly depressed and approximately 3 mm. deep.  There was mild inflammation, but no edema, or keloid formation.  The scar was normal in color with no induration, inflexibility, or limitation of motion or function.  

In a May 2016 VA retrospective opinion, the VA examiner opined that the Veteran's facial scars had been unchanged from 2007 to May 2012.  

As discussed above, to warrant a 30 percent disability rating under DC 7828, the Veteran must show deep acne affecting 40 percent or more of his face and neck.  38 C.F.R. § 4.118 (2016).  However, a review of the evidence of record does not reveal symptomatology consistent with a 30 percent disability at any time prior to May 8, 2012.  Specifically, according to the March 2009 VA examiner, the Veteran's acne conglobata of the buttocks and face covered approximately 3 to 4 percent.  Additionally, in the May 2016 VA retrospective opinion, the examiner reported that the Veteran's facial scars were unchanged from 2007 to May 2012, and did not worsen.  These symptoms do not rise to the level of a 30 percent disability rating.  Id.

Based on this record, the Board is unable to identify any clinical findings that would warrant an increased evaluation for the Veteran's acne conglobata of the buttocks and face.  Id.  Prior to May 8, 2012, the 10 percent rating adequately compensates the Veteran for any functional impairment attributable to his acne.  See 38 C.F.R. §§ 4.41, 4.10 (2016).  
In Excess of 30 Percent From May 8, 2012

From May 8, 2012, the Veteran's acne conglobata of the buttocks and face was rated as 30 percent disabling under DC 7828.  38 C.F.R. § 4.118, DC 7828 (2016).

In a May 2012 VA examination report, the Veteran was diagnosed with acne.  The examiner noted that the Veteran had scarring on his head, face, or neck.  The Veteran had no benign or malignant skin neoplasms, or systemic manifestations due to any skin diseases.  The Veteran had not been treated with oral or topical medications in the past twelve months for any skin condition.  He had no debilitating or non-debilitating episodes of urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis in the past twelve months.  

The examiner noted that the Veteran had one or more scars on his trunk or extremities, as well as on his head, face, or neck.  The Veteran's scars of the trunk or extremities were not painful, unstable, painful and unstable, or due to burns.  The Veteran's posterior trunk was affected by his scars.  The examination revealed healed scarring too numerous to count outer aspect of each buttock.  The Veteran's right buttock scar was superficial, non-linear, and was 17 x 20 cm.  His left buttock scar was superficial, non-linear, and was 11 x 14 cm.  The Veteran's superficial non-linear scars of the posterior trunk affected approximately 474 sq. cm. of the total area.  He had no deep non-linear scars.

Concerning the Veteran's scars on his head, face, or neck, the examiner noted that the scares were not painful, unstable, painful and unstable, or due to burns.  The first scar was located on the Veteran's right upper cheek and was 0.2 x 0.5 cm.  The second scar was on his lower right cheek and was 0.1 x 0.3 cm.  The third scar was located on the upper left cheek and was 0.3 x. 1.3 cm.  The fourth scar was located on the upper left cheek, anterior to the third scar, and was 0.1 x 0.4 cm.  The fifth scar was located on the lower left cheek, along the mandible, and was 0.2 x 0.5 cm.  The sixth scar was located on the middle left cheek and was 0.3 x 0.4 cm.

All six of the Veteran's scars had elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  The surface contour depressed on palpation.  All six of the Veteran's scars had abnormal pigmentation or texture of the head, face, or neck.  The texture was abnormal.  The approximate total area of the head, face, or neck with abnormal texture was 0.78 square centimeter.  The examiner noted that there was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  Additionally, there was no limitation of function of the head, face, or neck.  

In a July 2015 VA examination report, the Veteran was diagnosed with acne.  The examiner noted that between 2007 and 2012, the Veteran used Keflex every three to four months when a boil began to form.  The Board notes that Keflex is an antibiotic, not a steroid, and as such, the stay implemented in Johnson v. McDonald, 27 Vet. App. 497 (2016), by the U.S. Court of Appeals for Veterans Claims (CAVC), does not apply.  The Veteran reported that his face had been less active during this time period.  The examiner noted that the Veteran's acne conglobata caused concave lesions on his cheeks, but that he had no benign or malignant skin neoplasms.  The examiner reported that the Veteran did not use oral or topical medications in the past twelve months.  

Upon physical examination, the Veteran had infections of the skin totaling between 5 percent to 20 percent of his total body area, and less than 5 percent of exposed area.  The Veteran's acne was characterized as deep acne, deep inflamed nodules, and pus-filled cysts, but affected less than 40 percent of the face and neck.

In a May 2016 retrospective opinion, the VA examiner noted that the Veteran's facial scars were unchanged between 2007 and 2012.  Additionally, the Veteran used Keflex since December 2007, but had always used it less than 6 weeks per year.

From May 8, 2012, the Veteran is rated 30 percent disabling under DC 7828 for his six scars on his head, face, or neck, based on two characteristics of disfigurement: a scar at least one-quarter inch (0.6 cm.) wide at the widest part, and the surface contour of a scar that is elevated or depressed on palpation.  38 C.F.R. § 4.118, DC 7800-7828 (2016).  This is the maximum disability rating possible under DC 7828. Id.  In order to receive a higher 50 percent rating under DC 7800, the Veteran's scars would have to be characterized by visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes, including eyelids), chin forehead, eyes, ears, cheeks, lips), or; with four or five characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800 (2016).  

According to Note (1) under DC 7800, the eight characteristics of disfigurement include scar 5 or more inches (13 or more cm.) in length, scar at least one-quarter inch (0.6 cm.) in length, scar at least one-quarter inch (0.6 cm.) wide at widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.), skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six quare inches (39 sq. cm.), underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.), skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id.  

However, a review of the evidence of record does not reveal symptomatology consistent with a 50 percent disability evaluation at any time.  The Veteran's scars do not rise to the level of a 50 percent disability rating.  Id.  Based on this record, the Board is unable to identify any clinical findings that would warrant an increased evaluation for the Veteran's acne conglobata of the buttocks and face.  Id.  From May 8, 2012, the 30 percent rating adequately compensates the Veteran for any functional impairment attributable to his acne.  See 38 C.F.R. §§ 4.10, 4.41 (2016).

Acne Conglobata of the Buttocks and Back

Prior to May 10, 2016, the Veteran's acne conglobata of the buttocks and back was rated as 30 percent disabling, under DC 7801.  38 C.F.R. § 4.118, DC 7801 (2016).  Thereafter, it was rated as 40 percent disabling.  Id.

In Excess of 30 Percent Prior to May 10, 2016

In a May 2016 VA examination report, the Veteran was diagnosed with acne, squamous cell carcinoma, and a sebaceous cyst.  The Veteran reported that his last use of Keflex was six weeks ago, and over the last twelve months, he reported taking Keflex for less than six weeks.  The examiner noted that the Veteran's skin conditions caused scarring or disfigurement of the head, face, or neck, and that some of these scars were painful or unstable, or had a total area equal to or greater than six square inches (39 sq. cm.), or were located on the head, face, or neck.  The Veteran had a benign or malignant skin neoplasm, but had no systemic manifestations due to his skin conditions.  

The Veteran had been treated with oral or topical medications in the past twelve months.  The Veteran used Keflex less than six weeks.  Additionally, the Veteran used chlorexicine cleaner six weeks or more, but not constantly.  The examiner noted that the Veteran had residuals of acne lesions on his buttocks and back.  The Veteran had deep acne (deep inflamed nodules and pus-filled cysts) which affected body areas other than the face and neck.  In 2008, the Veteran had a malignant neoplasm that, but had no residual conditions or complications as a result.  

The examiner stated that the Veteran reported that his scars had worsened between December 2007 and May 2012, but that the objective medical evidence did not support this.  According to the VA examiner, the Veteran's scars were unchanged between December 2007 and May 2012.  The amount of area on the Veteran's face affected by his facial scars was 1.26 sq. cm.  Additionally, the amount of area on the Veteran's buttocks affected by his scars was 765 sq. cm. and the amount of area on his back affected by his scars was 208 sq. cm., for a total of 973 sq. cm.  The total amount of area on the Veteran's body affected by scaring was 4.43 percent.  Additionally, the examiner noted that the Veteran's use of oral medication had been unchanged since December 2007, and that he used Keflex less than six weeks per year.   

The examiner noted that none of the scars on the Veteran's trunk or extremities were painful and unstable, with frequent loss of covering of skin over the scar, both painful and unstable, or due to burns.  The Veteran's posterior trunk was affected and the examiner commented that the Veteran's scars were attributed to acne conglobata and were too numerous to count and located at the upper back and on the bilateral buttock regions.  These scars were superficial and non-linear, and as noted above, totaled 973 sq. cm.  

The Veteran had numerous facial scars.  The first was located on his right maxilla, was non-linear, and was 0.5 cm. x 0.5 cm. indentation.  The second was located on his right mandible, was non-linear, and was 0.5 cm. x 0.5 cm. indentation.  The third was located on his left mandible, was non-linear, and was 0.4 cm. x 0.4 cm. indentation.  The fourth was located on his left maxilla cephalad, was non-linear, and was 0.4 cm. x 0.4 cm. indentation.  The fifth was located on his left maxilla caudal, was linear, and was 1.0 cm. x 0.2 cm.  The sixth was located on his left cheek, was non-linear, and was 0.5 cm. x 0.4 cm.  The Veteran had scars on his head or neck.  The first was located on his right temple was linear, and was 
4.5 cm. x 0.3 cm.  The second was located on his posterior neck, was linear, and was 4.5 cm. x 0.4 cm.  None of these scars were painful, unstable, both painful and unstable, or due to burns.

Details of the Veteran's scars for the head, face, or neck were noted.  The first scar was located on the Veteran's right maxilla, was non-linear, and was 0.5 cm. x 0.5 cm. indentation.  The second scar was located on the Veteran's right mandible, was non-linear, and was 0.5 cm. x 0.5 cm. indentation.  The third scar was located on the Veteran's left mandible, was non-linear, and was 0.4 cm. x 0.4 cm. indentation.  The fourth scar was located on the Veteran's left maxilla cephalad, was non-linear, and was 0.4 cm. x 0.4 cm. indentation.  The fifth scar was located on the Veteran's left maxilla caudal, was linear, and was 1.0 cm. x 0.2 cm.  The sixth scar was located on the Veteran's left cheek, was non-linear, and was 0.5 cm. x 0.4 cm.  The Veteran's seventh scar was located on the Veteran's right temple SCC and was 
4.5 cm. x 0.3 cm.  The eighth scar was located on the Veteran's posterior neck and was 4.5 cm. x 0.4 cm.  Scars number one, two, three, and four had elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  There was no abnormal pigmentation or texture.  

Prior to May 10, 2016, the Veteran was rated as 30 percent disabled for his acne conglobata of the buttocks and back under DC 7801.  38 C.F.R. § 4.118, DC 7801 (2016).  As discussed above, to warrant a 40 percent disability rating under DC 7801, the Veteran must have an area or areas of 144 square inches (929 sq. cm.) or greater.  Id.  Prior to May 10, 2016, in the May 2012 VA examination report, the Veteran had an area or areas of 72 square inches (474 sq. cm.).  Additionally, in the July 2015 VA examination report, the examiner noted that upon physical examination, the Veteran had infections of the skin totaling between 5 percent to 20 percent of his total body area, and less than 5 percent of exposed area.  While the examiner did not give exact measurements, the Board determines that the Veteran's acne conglobata of the buttocks and back more nearly approximates a 30 percent rating.  Id.

Based on this record, the Board is unable to identify any clinical findings that would warrant an increased evaluation for the Veteran's acne conglobata of the buttocks and back.  Id.  Prior to May 10, 2016, the 30 percent rating adequately compensates the Veteran for any functional impairment attributable to his acne.  See 38 C.F.R. §§ 4.41, 4.10 (2016).

From May 10, 2016, the Veteran was rated as 40 percent disabled for his acne conglobata of the buttocks and back under DC 7801.  38 C.F.R. § 4.118, DC 7801 (2016).  In the May 2016 VA examination report, the Veteran had an area or areas of 973 sq. cm. affected by deep inflamed nodules and pus-filled cysts.  Id.  A higher evaluation of 60 percent is not warranted unless the medical evidence shows dermatitis or eczema characterized by constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs required during the past twelve month period, more than 40 percent of the entire body affected, more than 40 percent of the exposed areas of the body affected, disfigurement of the head, face, or neck, scars considered disabling due to limitation of function of the affected part, or painful or unstable scars.  38 C.F.R. § 4.118, DCs 7806, 7815 to 7817, 7821, 7822, 7824, to 7827 (2016).  

The Veteran did not have dermatitis or eczema that covered more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs, required during the past twelve month period, so a 60 percent rating under DC 7806 is inapplicable.  Id.  The Veteran did not have bullous disorders, psoriasis, exfoliative dermatitis, cutaneous manifestations of collagen-vascular disease not listed elsewhere, papulosquamous disorders not listed elsewhere, diseases of keratination, urticaria, primary cutaneous vasculitis, or toxic epidermal necrolysis erythema multiforme, so a 60 percent rating under DCs 7815 to 7817, 7821, 7822, and 7824 to 7827 are inapplicable.  Id.  

Based on this record, the Board is unable to identify any clinical findings that would warrant an increased evaluation for the Veteran's acne conglobata of the buttocks and back above 40 percent.  Id.  From May 10, 2016, the 40 percent rating adequately compensates the Veteran for any functional impairment attributable to his acne.  See 38 C.F.R. §§ 4.41, 4.10 (2016).

The Board has not overlooked the Veteran's lay statements with regard to the frequency, severity, and duration of his acne conglobata of the buttocks, face, and back.  He is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that their reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that laypersons such as the Veteran is competent of discerning the nature, extent, and severity of his acne conglobata, in the absence of specialized medical training, which in this case he has not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2015); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  As such, the objective medical findings and opinions provided by the March 2009, May 2012, July 2015, and May 2016 VA examiners have been accorded greater probative weight in determining the disability rating of the Veteran's service-connected acne conglobata of the buttocks, face, and back.

Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. At 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2016).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected acne conglobata of the buttocks, face, and back.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's acne conglobata symptoms with the schedular criteria, the Board finds that his symptoms are congruent with the disability pictures represented by the ratings assigned herein.  See 38 C.F.R. § 4.118, DCs 7801, 
7800-7826 (2016).  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from acne conglobata with the pertinent schedular criteria does not show that his service-connected acne conglobata of the buttocks, face, and back present "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b) (2016).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's acne conglobata of the buttocks, face, and back.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d. 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately described or reflected his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU Considerations

Additionally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has already been granted TDIU in a December 2002 rating decision, effective November 1, 2002.
















ORDER

A disability rating in excess of 10 percent, prior to May 8, 2012, for the service-connected acne conglobata of the buttocks and face, is denied.

A disability rating in excess of 30 percent, from May 8, 2012, for the service-connected acne conglobata of the buttocks and face, is denied.

A disability rating in excess of 30 percent, prior to May 10, 2016, for the service-connected acne conglobata of the buttocks and back, is denied.

A disability rating in excess of 40 percent, from May 10, 2016, for the service-connected acne conglobata of the buttocks and back, is denied.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


